Case 3:21-cv-10828-RHC-EAS ECF No. 11, PagelD.126 Filed 07/27/21 Page 1of2

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN

SOUTHERN DIVISION
PRINCIPAL LIFE INSURANCE
COMPANY,
Plaintiff/Stakeholder, Case No. 2:21-cv-10828-RHC-EAS

Vv.

MITCHELL COTTO, JOSHUA
PINTRICK, THE ESTATE OF
ALFREDO RAMOS COTTO and
RIVERSIDE CHAPEL SIMPSON-
MODETZ FUNERAL HOME, INC.,

Defendants/Claimants.

Edna S. Kersting (IL6277775)
Wilson Elser LLP

Attorneys for Plaintiff Principal
Life Insurance Company

35 West Monroe Street, Suite 3800
Chicago, Illinois 60603

(312) 821-6162
Edna.Kersting@wilsonelser.com

Hon. Robert H. Cleland
Mag. Judge Elizabeth A. Stafford

/

 

ORDER ALLOWING THE DEPOSIT OF LIFE INSURANCE PROCEEDS
INTO THE COURT

Upon Principal Life Insurance Company’s
Motion to Deposit Interpleader Funds:

IT IS HEREBY ORDERED AND ADJUDGED that Plaintiff Principal Life

Insurance Company (“Principal Life”) may deposit into the Registry of the Court by

cashier’s check or money order the group life insurance benefits in the amount of

256462 125v.1
Case 3:21-cv-10828-RHC-EAS ECF No. 11, PagelD.127 Filed 07/27/21 Page 2 of 2

SIXTY THOUSAND AND 00/100 DOLLARS ($60,000.00), plus any additional
interest. (the “Proceeds”), on the life of Alfredo Ramos Cotto, payable under Group
Life Insurance Policy No. GL 1042393 (“the Plan”), issued by Principal Life to Total
Armored Car Service, Inc.

IT IS FURTHER ORDERED that after Principal Life deposits the Proceeds
into the Registry of the Court in an interest bearing account established by the Court
in accordance with Local Court Rule 67.1, the Clerk is authorized to deduct from the

account any fee authorized by the Judicial Conference of the United States.

JUL 27 2021
Dated: BY THE COURT:

United States District Court Judge

 

256462125v.1
